Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 1 of 6 PageID: 48



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   AYANA DILLARD,                        1:20-cv-07886-NLH-JS

                  Plaintiff,             MEMORANDUM OPINION & ORDER

         v.

   TD BANK, NA, KATIE GORDON,
   JOHN DOES 1-10,

                  Defendants.


APPEARANCES:

RACHEL S. LONDON
WALL & LONDON LLC
34 TANNER STREET
SUITE 4
HADDONFIELD, NJ 08033

    On behalf of Plaintiff

EMILY J. DAHER
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
CHERRY HILL, NJ 08002

    On behalf of Defendants

HILLMAN, District Judge

    On June 29, 2020, Defendant TD Bank, NA removed Plaintiff

Ayana Dillard’s case from New Jersey Superior Court to this

Court.   In its notice of removal, TD Bank avers that this

Court’s subject matter jurisdiction is based on the diversity of

citizenship of the parties and an amount in controversy in

excess of $75,000, exclusive of interests and costs, pursuant to
    Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 2 of 6 PageID: 49



28 U.S.C. § 1332(a).         Plaintiff is a citizen of New Jersey, and

TD Bank is a citizen of Delaware.1             Plaintiff’s complaint also

named Defendant Katie Gordon as an individual defendant, but

Gordon had not been served prior to the filing of TD Bank’s

removal petition.        Gordon is a citizen of New Jersey.         On July

15, 2020, after this matter was removed from state court, Gordon

waived service of the complaint and was considered served on

that day.

        On July 22, 2020, Plaintiff filed a “Consent MOTION to

remand” the matter to state court.              (Docket No. 11.)   The

proposed consent order states that because Defendant Gordon has

now been properly served, and Gordon has the same citizenship as

Plaintiff, the parties acknowledge that this Court lacks

diversity jurisdiction over the matter.

        The parties are incorrect.           Procedurally, TD Bank’s removal

was proper even though Plaintiff’s complaint named a non-diverse

defendant.       When a forum defendant has not been properly joined

and served in an action, the non-forum defendant can

nevertheless remove the action through what some have called a


1 TD Bank is a national bank association organized under the laws
of the United States of America, with its main offices located
in the State of Delaware at 2035 Limestone Road, Wilmington.
Accordingly, TD Bank is a citizen of Delaware for purposes of
determining diversity jurisdiction. See Wachovia Bank, N.A. v.
Schmidt, 546 U.S. 303 (2006) (holding that a national bank is,
for purposes of diversity jurisdiction, a citizen of the state
in which its main office is located as stated in its charter).
                                         2
Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 3 of 6 PageID: 50



“snap removal.”    See Encompass Ins. Co. v. Stone Mansion Rest.,

Inc., 902 F.3d 147, 153 (3d Cir. 2018) (citing 28 U.S.C. §

1441(1)(b)(2) (“A civil action otherwise removable solely on the

basis of the jurisdiction under section 1332(a) of this title

may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in

which such action is brought.”).         Put differently, a snap

removal allows a non-forum defendant to remove an action before

the diversity-defeating forum defendant is served.          See id.    In

this matter, Gordon, the forum defendant, had not been properly

joined and served in this action when non-forum Defendant TD

Bank removed this action to this Court, and thus subject matter

jurisdiction under § 1332(a) was properly established at the

time of removal.

    Contrary to the parties’ view, the post-removal service of

the non-forum defendant did not extinguish this Court’s subject

matter jurisdiction once attached.        See id. at 155 (after a non-

forum defendant removed the action and the forum defendant was

served after removal, affirming the district court’s denial of

the plaintiff’s motion to remand and the district court’s

continuing jurisdiction to consider the defendants’ motions to

dismiss).   Thus, the parties’ agreement to remand is without

force.

    A “post-removal agreement to the remand of the case to

                                     3
Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 4 of 6 PageID: 51



state court does not provide the mechanism for remand.           The

parties cannot unilaterally consent to the remand of the case

when this Court had at the time of removal, and continues to

have, subject matter jurisdiction over the action.”          McNally v.

Waterford Township, 2019 WL 6117728, at *2 (D.N.J. Nov. 18,

2019).   Similar efforts by parties to return to state court are

also ineffectual when subject matter jurisdiction has been

established in this Court.      See id. (where the parties filed a

proposed consent order to remand based on the plaintiff’s post-

removal amended complaint that dismissed his federal claim,

which was the basis for subject matter jurisdiction, finding

that the dismissal of the federal claims and their agreement to

remand did not provide a valid mechanism to remand the matter to

state court because subject matter jurisdiction existed under 28

U.S.C. § 1367(a)) (citing Duffy v. Absecon Police Department,

2019 WL 5265322, at *1 (D.N.J. Oct. 17, 2019) (citing Tom’s

Landscaping Contractors, LLC v. Ernest Bock & Sons, Inc., 2018

WL 5294510, at *2 (D.N.J. 2018)) (declining to endorse the

parties’ “Consent Order Permitting Plaintiff to File Amended

Complaint and For Remand of Entire Action to State Court,” where

the amended complaint would add a non-diverse party, because the

filing of the plaintiff’s amended complaint would not defeat

subject matter jurisdiction if such jurisdiction existed at the

time the defendant removed plaintiff’s original complaint)

                                     4
Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 5 of 6 PageID: 52



(citing Mollan v. Torrance, 22 U.S. 537, 539 (1824), quoted in

Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570

(2004) (“It has been long and well-established that in

determining whether a federal court may exercise jurisdiction

based upon diversity of citizenship, the court must look to ‘the

state of things at the time of the action brought.’”); St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294–95 (1938)

(“It uniformly has been held that in a suit properly begun in

the federal court the change of citizenship of a party does not

oust the jurisdiction.     The same rule governs a suit originally

brought in a state court and removed to a federal court.”)); St.

Paul Mercury Indem. Co., 303 U.S. at 292–93 (announcing long ago

that “the plaintiff after removal, by stipulation, by affidavit,

or by amendment of his pleadings, reduces the claim below the

requisite amount, [] does not deprive the district court of

jurisdiction,” and further reiterating that “events occurring

subsequent to removal which reduce the amount recoverable,

whether beyond the plaintiff's control or the result of his

volition, do not oust the district court's jurisdiction once it

has attached”).

    This Court has previously explained, “two things are

equally true.   This is a court of limited jurisdiction.          It must

not exercise its considerable power beyond the scope of its

authority as conferred by the Constitution and statute.

                                     5
    Case 1:20-cv-07886-NLH-JS Document 12 Filed 07/28/20 Page 6 of 6 PageID: 53



However, it is equally so that this Court has an unflagging

obligation to maintain its jurisdiction, once conferred.”

Farren v. FCA US, LLC, 2018 WL 372168, at *3 (D.N.J. 2018).

Because Plaintiff has not challenged the procedural propriety of

the removal, the Court properly maintains subject matter

jurisdiction over the action under 28 U.S.C. § 1332(a) - at the

time of removal there was diversity of citizenship between

Plaintiff and Defendants, and the amount in controversy exceeded

$75,000.      The post-removal service of a forum defendant, who had

not been “joined and served” prior to removal, does not

extinguish this Court’s subject matter jurisdiction.

Consequently, the parties’ “Consent MOTION to Remand” [11] must

be denied.2

        SO ORDERED.



Date: July 27, 2020                           s/ Noel L. Hillman
At Camden, New Jersey                        NOEL L. HILLMAN, U.S.D.J.




2 Neither Plaintiff nor Defendants are prisoners of the federal
court if they would rather return to state court. Because
Defendants have not filed their answers to Plaintiff’s
complaint, Plaintiff may follow Fed. R. Civ. P. 41(a)(1)(A)(i)
by filing a notice of dismissal. Thereafter, Plaintiff may
refile her action in state court subject to whatever defenses
might attach to such filing under state law.
                                         6
